Kaufman Brothers10th Annual Investor Conference INX Inc. Nasdaq: INXI www.INXI.com September 5, 2007 Jim LongChairman & CEO 2 This presentation contains “forward-looking statements” within the meaning of thePrivate Securities Litigation Reform Act of 1995, including future operating resultsexpectations. Statements associated with words such as “anticipate,” “believe,” “expect,” “hope,”“should,” “target,” “will” or other similar words are forward-looking statements.These projections and other forward-looking statements are only projections. Actualevents, performance or results may differ materially from those indicated due tonumerous factors, many of which we have little or no control over, and some ofwhich we may not be successful in addressing.Numerous of these factors are set forth in our 2006 Form 10-K, which we urge youto read. All financial results shown are for continuing operations unless otherwise noted Forward-Looking Statements 3 INX is a provider of Cisco-centric network solutions, includingIP Telephony, Network Security, Network Storage, WirelessConnectivity and Unified Communications,to enterprise organizations Cisco is the leading manufacturer of enterprise-classtelephone systems and INX is the only pure-playpublicly traded company focused on providing Cisco-centric solutions Revenue in millions Overview - INX Inc. (Nasdaq: INXI) 4 NASDAQ: INXI Shares Outstanding: ~7.0MM Float: ~4.9MM Diluted shares: ~7.9MM Diluted market cap: ~$75MM 90-day avg. volume: ~22,000 Headquarters: Houston, Texas Profitable, with 3-year compound annualgrowth rate of revenue of 53% 1H-07: 53% revenue growth; 593%operating income growth; 1600% EPSgrowth Most recent quarter reflects recordrevenue, record EPS Expect continued revenue growth andfurther improvement in operating profitmargin percentage Strong balance sheet with immaterial debtand over $1.00 per share in cash Overview - INX Inc. (Nasdaq: INXI) 5 Jim Long - Chairman & CEO - founded the company in 1982 Mark Hilz - President & COO - experience as CEO of larger public company; acquisitions experience; served on INX board prior to joining management in July2000 Brian Fontana - CFO - since January 2005; experience as CFO with multiplelarger public companies; acquisitions experience Ex-Cisco management: VP of Sales; VP of Federal; VP of managed servicesbusiness Management 6 IP Telephony / VoIP is rapidly displacing traditional business telephone systems,but currently only represents only ~ 25%-30% of shipments; market expected togrow at 20%-25% per year over next several years Use of VoIP driving requirement to upgrade networks for “Quality of Service” Increasing use of video over Internet and corporate networks is driving increasednetwork bandwidth requirements Cisco will benefit from network upgrades because of their dominant market sharein enterprise network infrastructure Data center virtualization will drive increased enterprise network traffic, need forincreased bandwidth, network security and reliability, network-attached storageand SAN technology Industry - The Big Picture 7 78% of enterprises plan to migrate to IP Telephony technology Less than 14% were “fully deployed” Only 62% are expected to be fully deployed by 2011 Forrester’s Business Technographics - March 2006: “IP line shipments currently represent only around 25%-30% of totalshipments worldwide…” “…we believe an inflection point may be reached late 2008 or 2009, with IPlines leading enterprise telephony by the end of the decade…” “IDC estimates the addressable market may grow from $7.5B in 2006 to$14.3B in 2011, and we believe the enterprise IP telephony market will grow ata 20%-25% CAGR over the next few years.” Lehman Brothers Equity Research - July 2007: Industry: Mass Adoption Of IP Telephony By Enterprises Is Just Beginning “…Telepresense is compelling as a collaboration platform that candrive productivity…” “…CSCO will be well positioned to help address the added stress onthe network due to increasing video usage…” “…over the next 2 years, we expect CSCO to benefit from significantnew product cycles in the enterprise data center…” Bear Stearns Equity Research - August 8, 2007: Industry: Growing Trend In Video Over IP Will Drive Another Network Upgrade Cycle8 9 “…[Cisco’s] next generation data center strategy, ‘Data Center 3.0’…focused onhelping customers to leverage their networking equipment in order to run theirdata centers more effectively by deploying virtualization and automationtechnologies.” “Data center performance and efficiency are ‘top of their mind’ issues for mostenterprise CIOs, due to the business-critical nature of the data center as well asthe trend towards data center consolidation.” “In our view, Cisco is just getting enough pieces of the puzzle together to make abig marketing push. This is a multi-year story, and we expect Cisco to gainmindshare and wallet share in the enterprise market, which could drive anotherwave of revenue growth acceleration.” Bear Stearns Equity Research - August 8, 2007: Industry: Data Center Virtualization - Network Infrastructure Providers Benefit 10 “The 12-month forward outlook for corporate network spending looks positive: 69% of respondents surveyed expect to increase their spending in networkingover the next 12 months…” “55% of respondents…expect to increase spending with Cisco over the next 12months” “WAN acceleration: Riverbed and Cisco key beneficiaries of CIO spending focus” “71% of respondents expect to deploy WAN acceleration equipment over the next12 months.” Goldman Sachs Global Investment Research - August 15, 2007: Industry: Network Spending By Enterprises Remains Strong 11 Voice / Video Wireless Access Storage Collaboration Security Demand For INX Services Routing & Switching Enterprise organizations are realizing thatthe IP network is rapidly becoming theplatform for all forms of communications,while at the same time the network isbecoming more complex. INX is benefitingfrom this trend. Virtualization Increasing IP Network Importance & Complexity Drives Demand For INX Solutions 12 Number of individual customers serviced grew32% to 1,525 in 2006 Average revenue per customer grew by 9.7%in 2006 We expect to add customers as we gainmarket share and expand geographically Increasing average customer size is a factor inour ability to continue to grow at above industrygrowth rates As we become more of a “national”organization we believe our ability to winlarger-sized customers will be enhanced 1,151 1,525 Increasing Number and Size of Customers 13 Corporate Contractor to Other Cisco Partners Blue Chip Customer Base (page 1 of 2) 14 Education Government Blue Chip Customer Base (page 2 of 2) 15 4 acquisitions over past 4 years - all have been successful and accretive We add value to acquired operations due to our stronger balance sheet, industry focusand expertise, increased purchasing power, and relationship with Cisco We expect to do more acquisitions of two basic categories: Regional Cisco-focused solutions provider organizations for geographicexpansion and accretive revenue growth To strengthen newer “practice areas” such as (i) network storage, (ii) networksecurity, and (iii) remote monitoring and managed services Acquisitions 16 In mid-2005 we acquired two businesses- Network Architects and InfoGroupNorthwest 57% y/y revenue growth for 2006compared to pro-forma 2005 revenue 32% y/y revenue growth for 1H-07 This is organic growth $29.3 $46.1 * Dollars in millions. “Pre-acquisition revenue” reflectsestimated revenue for the acquired operations for theperiod in 2005 prior to the acquisition in order to provide ameaningful year-over-year comparison. $22.8 $30.0 Pre-acquisition revenue Our 2005 Acquisitions Delivered Substantial Revenue Growth 17 $1.5 $7.2 * Dollars in millions. “Pre-acquisition revenue” reflectsestimated revenue for the acquired operations for theperiod prior to the acquisition in order to provide ameaningful year-over-year comparison. $1.3 In February 2006 we acquired Datatran, inLos Angeles, CA 380% y/y revenue growth 1H-07 This is organic growth Post-acquisition revenue Pre-acquisition revenue Our 2006 Acquisition Delivered Strong Revenue Growth 18 * “recent” annualized operating income based on recent YTD (2 quarters); unaudited results Past Acquisitions Have Been Financially Successful And Accretive To Earnings 19 Headquartered in Boston; serves customers throughout New England Approximately $40 million in current annual revenue Adds another major region of the U.S. to our geographic coverage + addssubstantially to our newer network storage practice area Excellent customer base, including many large, household name enterprise accountsin their market, substantial portion of revenue is from repeat customers withrelationships dating back 5-15 years or more; 83% of most recent year revenue wasfrom repeat customers Excellent relationship with Cisco, with excellent reference from Cisco Excellent relationship with Network Appliance, major network storage vendor Valuation: 2.3x to 4.2x forward 12-month operating income based on high/lowtargets for operating income upon which seller’s earn-out is based 5th Acquisition - 8/31/2007 Acquisition of Select, Inc. 20 (Dollars in thousands, except EPS) INX Financials - Recent Operating Results Highlights 21 (Dollars in thousands) Net cash improved by $10.6 million, or $1.34 per diluted common share, entirelythrough operations, to $7.8 million, or $1.00 per diluted share Debt was reduced to virtually zero from $4.6 million Stockholder’s equity grew by 14% to $25.5 million, or $3.23 per diluted share During 1H-07: INX Financials - Select Balance Sheet Highlights 22 Mass implementation of VoIP technology, storagemoving to the network, virtualization of data center byenterprises should drive industry growth IP communications is a multi-billion dollar, rapidlygrowing market Cisco is gaining market share; recently raised guidancefor future expectations INX is the only pure play public company focused ondelivering Cisco IP communications solutions Expected benefit from the increasing complexity of, andenterprise dependency upon networks Expected revenue growth + expected improvingoperating profit margin % expected improvedshareholder value Summary
